
	

113 S855 IS: CDBG Public Services Flexibility Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 855
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Nelson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase the portion of community development block
		  grants that may be used to provide public services, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the CDBG Public Services Flexibility
			 Act of 2013.
		2.Increase in
			 public services capSection
			 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(8)) is amended—
			(1)by striking
			 15 per centum each place it appears and inserting 25
			 percent; and
			(2)by striking
			 amount, except and all that follows through the semicolon at the
			 end and inserting amount;.
			
